FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MONTANA WILDERNESS                      No. 11-35818
ASSOCIATION, a nonprofit
organization,                              D.C. No.
                Plaintiff-Appellant,    4:09-cv-00095-
                                             SEH
                and

THE WILDERNESS SOCIETY; FRIENDS
OF THE MISSOURI BREAKS
MONUMENT; NATIONAL TRUST FOR
HISTORIC PRESERVATION; OIL AND
GAS ACCOUNTABILITY PROJECT,
                        Plaintiffs,

                 v.

JAMIE CONNELL, in her official
capacity as Director of the Bureau of
Land Management’s Montana State
Office; MIKE POOL, in his official
capacity as Acting Director of the
Bureau of Land Management;
BUREAU OF LAND MANAGEMENT, an
agency of the United States
Department of Interior; UNITED
STATES DEPARTMENT OF THE
INTERIOR, a federal department;
ZANE FULBRIGHT, in his official
capacity as Acting Manager of the
2      MONTANA WILDERNESS ASS’N V. CONNELL

Upper Missouri River Breaks
National Monument,
            Defendants-Appellees,*

MISSOURI RIVER STEWARDS;
FERGUS COUNTY; PHILLIPS COUNTY;
CHOUTEAU COUNTY; BLAINE
COUNTY; RECREATIONAL AVIATION
FOUNDATION; MONTANA PILOTS
ASSOCIATION,
   Intervenor-Defendants-Appellees.



MONTANA WILDERNESS                       No. 11-35821
ASSOCIATION, a nonprofit
organization,                               D.C. No.
                            Plaintiff,   4:09-cv-00096-
                                              SEH
                 and

THE WILDERNESS SOCIETY; FRIENDS            OPINION
OF THE MISSOURI BREAKS
MONUMENT; NATIONAL TRUST FOR
HISTORIC PRESERVATION; OIL AND
GAS ACCOUNTABILITY PROJECT,
              Plaintiffs-Appellants,

                 v.

JAMIE CONNELL, in her official
capacity as Director of the Bureau of
Land Management’s Montana State
Office; MIKE POOL, in his official
         MONTANA WILDERNESS ASS’N V. CONNELL                         3

 capacity as Acting Director of the
 Bureau of Land Management;
 BUREAU OF LAND MANAGEMENT, an
 agency of the United States
 Department of Interior; UNITED
 STATES DEPARTMENT OF THE
 INTERIOR, a federal department;
 ZANE FULBRIGHT, in his official
 capacity as Acting Manager of the
 Upper Missouri River Breaks
 National Monument,
               Defendants-Appellees,*

 MISSOURI RIVER STEWARDS;
 FERGUS COUNTY; PHILLIPS COUNTY;
 CHOUTEAU COUNTY; BLAINE
 COUNTY; RECREATIONAL AVIATION
 FOUNDATION; MONTANA PILOTS
 ASSOCIATION,
    Intervenor-Defendants-Appellees.


         Appeal from the United States District Court
                 for the District of Montana
          Sam E. Haddon, District Judge, Presiding

                    Argued and Submitted
            February 5, 2013—Seattle, Washington

                        Filed July 31, 2013

  *
   Pursuant to Fed. R. App. P. 43(c), Jamie Connell, Mike Pool and Zane
Fulbright have been substituted for Gene Terland, Robert Abbey, and
Gary Slagel.
4        MONTANA WILDERNESS ASS’N V. CONNELL

        Before: Raymond C. Fisher, Ronald M. Gould,
            and Richard A. Paez, Circuit Judges.

                   Opinion by Judge Fisher;
    Partial Concurrence and Partial Dissent by Judge Gould


                           SUMMARY**


                 Bureau of Land Management

   The panel affirmed in part and reversed in part the district
court’s summary judgment in this action brought by
environmental groups challenging the Bureau of Land
Management’s Resource Management Plan for the Upper
Missouri River Breaks National Monument.

    The panel held that the Bureau of Land Management
(BLM) complied with the Federal Land Policy and
Management Act (FLPMA) and the National Environmental
Policy Act (NEPA) but violated the National Historic
Preservation Act (NHPA). The panel vacated that portion of
the judgment and remanded with instructions to enter
judgment in favor of the plaintiffs on the NHPA claim and to
enter an appropriate order requiring BLM to conduct Class III
surveys with respect to roads, ways and airstrips that have not
been subjected to recent Class III surveys.

    Judge Gould concurred in the majority opinion’s
discussion of NEPA and the NHPA. He also joined, in part,

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
        MONTANA WILDERNESS ASS’N V. CONNELL                  5

with the majority’s discussion of the Resource Management
Plan’s compliance with the FLPMA and the Proclamation
establishing the Monument. Judge Gould dissented from the
majority’s conclusion that the RMP’s definition of “road” for
purposes of the off-road travel ban was reasonable.



                         COUNSEL

Matthew K. Bishop (argued), Western Environmental Law
Center, Helena, Montana, for Plaintiff-Appellant Montana
Wilderness Association.

James S. Angell and Melanie R. Kay (argued), Earthjustice,
Denver, Colorado, for Plaintiffs-Appellants The Wilderness
Society, Friends of the Missouri Breaks Monument, National
Trust for Historic Preservation and Oil and Gas
Accountability Project.

Ignacia S. Moreno, Assistant Attorney General, Tyler Welti,
Rachel K. Bowen, David C. Shilton, and Robert P. Stockman
(argued), United States Department of Justice, Environment
and Natural Resources Division, Washington, D.C.; Karan
Dunnigan and Sarah Shattuck, Office of the Solicitor, United
States Department of the Interior, for Defendants-Appellees
Jamie Connell, in her official capacity as Director of BLM’s
Montana State Office; Mike Pool, in his official capacity as
Acting Director of the Bureau of Land Management; Bureau
of Land Management, an agency of the United States
Department of the Interior; United States Department of the
Interior, a federal department; Zane Fulbright, in his official
capacity as Acting Manager of the Upper Missouri River
Breaks National Monument.
6       MONTANA WILDERNESS ASS’N V. CONNELL

Paul A. Turcke (argued), Moore Smith Buxton & Turcke,
Chtd., Boise, Idaho, for Intervenor-Defendants-Appellees
Recreational Aviation Foundation and Montana Pilots
Association.

Steven J. Lechner (argued) and Jeffrey Wilson McCoy,
Mountain States Legal Foundation, Lakewood, Colorado;
Hertha L. Lund, Lund Law, PLLC, Bozeman, Montana, for
Intervenor-Defendants-Appellees Missouri River Stewards,
Fergus County, Phillips County, Chouteau County and Blaine
County.


                          OPINION

FISHER, Circuit Judge:

    Plaintiff environmental groups challenge the Bureau of
Land Management’s (BLM) Resource Management Plan
(RMP) for the Upper Missouri River Breaks National
Monument (Monument). The district court granted summary
judgment to the defendants on all claims. We affirm in part,
reverse in part and remand. We hold that BLM complied
with the Federal Land Policy and Management Act (FLPMA)
and the National Environmental Policy Act (NEPA) but
violated the National Historic Preservation Act (NHPA).

                      BACKGROUND

    The Antiquities Act authorizes the President of the United
States to “declare by public proclamation historic landmarks,
historic and prehistoric structures, and other objects of
historic or scientific interest that are situated upon the lands
owned or controlled by the Government of the United States
        MONTANA WILDERNESS ASS’N V. CONNELL                 7

to be national monuments.” 16 U.S.C. § 431. In accordance
with this authority, President Clinton issued a Proclamation
establishing the Upper Missouri River Breaks National
Monument in 2001. See Proclamation No. 7398, 66 Fed.
Reg. 7359 (Jan. 17, 2001).

   The Proclamation explains that:

       The Upper Missouri River Breaks National
       Monument contains a spectacular array of
       biological, geological, and historical objects
       of interest. From Fort Benton upstream into
       the Charles M. Russell National Wildlife
       Refuge, the monument spans 149 miles of the
       Upper Missouri River, the adjacent Breaks
       country, and portions of Arrow Creek,
       Antelope Creek, and the Judith River. The
       area has remained largely unchanged in the
       nearly 200 years since Meriwether Lewis and
       William Clark traveled through it on their epic
       journey. In 1976, the Congress designated the
       Missouri River segment and corridor in this
       area a National Wild and Scenic River (Public
       Law 94-486, 90 Stat. 2327). The monument
       also encompasses segments of the Lewis and
       Clark National Historic Trail, the Nez Perce
       National Historic Trail, and the Cow Creek
       Island Area of Critical Environmental
       Concern.

Id. at 7359. The Proclamation declares that the Monument,
which comprises approximately 375,000 acres of federal
land, boasts the most viable elk herd in Montana; one of the
premier big horn sheep herds in the continental United States;
8       MONTANA WILDERNESS ASS’N V. CONNELL

essential winter range for sage grouse; habitat for prairie
dogs; one of the few remaining fully functioning cottonwood
gallery forest ecosystems on the Northern Plains; large
concentrations of antelope and mule deer; spawning habitat
for the endangered pallid sturgeon; perching and nesting
habitats for hawks, falcons and eagles; habitat for great blue
heron, pelican and a wide variety of waterfowl; habitat for 48
fish species; archeological and historical sites, from teepee
rings and remnants of historic trails to abandoned homesteads
and lookout sites used by Meriwether Lewis; and remnants of
a rich Native American and pioneer history scattered
throughout the Monument. See id. at 7359–60.

   The President established the Monument for the express
purpose of protecting the aforementioned objects. See id. at
7361. To achieve that protection, the President directed the
Secretary of Interior to develop a transportation plan limiting
roads and prohibiting off-road travel:

           The Secretary of the Interior shall prepare
       a transportation plan that addresses the
       actions, including road closures or travel
       restrictions, necessary to protect the objects
       identified in this proclamation.

           For the purpose of protecting the objects
       identified above, the Secretary shall prohibit
       all motorized and mechanized vehicle use off
       road, except for emergency or authorized
       administrative purposes.

Id.
        MONTANA WILDERNESS ASS’N V. CONNELL                  9

    Consistent with those mandates, BLM began working on
a resource management plan (RMP), including a
transportation plan, for the Monument in 2002. As part of the
process, and to comply with NEPA, BLM prepared draft and
final environmental impact statements (FEIS). In 2008, BLM
adopted the RMP. The RMP continues to authorize roads,
airstrips and motorboats in the Monument, but at reduced
levels. The RMP closes 201 miles of roads and ways year-
round, closes another 111 miles seasonally and leaves 293
miles open year-round; prohibits off-road vehicle use; closes
four airstrips year-round, closes one seasonally and leaves
five open year-round; and restricts motorized watercraft use
to particular days of the week in wild and scenic segments
(and seasonally in the wild segment) of the Upper Missouri
National Wild and Scenic River.

    The plaintiffs filed two lawsuits challenging the RMP,
one brought by the Montana Wilderness Association (MWA)
and a second brought by The Wilderness Society, Friends of
the Missouri Breaks Monument, the National Trust for
Historic Preservation and the Oil and Gas Accountability
Project (collectively, TWS). The plaintiffs asserted violations
of FLPMA, NEPA and the NHPA. The district court granted
summary judgment to the defendants and denied summary
judgment to the plaintiffs. The plaintiffs timely appealed.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction under 28 U.S.C. § 1291. We review
de novo the district court’s grant or denial of summary
judgment. See Te-Moak Tribe of W. Shoshone of Nev. v. U.S.
Dep’t of Interior, 608 F.3d 592, 598 (9th Cir. 2010). The
plaintiffs’ claims under FLPMA, NEPA and the NHPA are
reviewed under the Administrative Procedure Act (APA).
10       MONTANA WILDERNESS ASS’N V. CONNELL

See id. Under the APA, an agency decision will be set aside
only if it is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
We will sustain BLM’s interpretation of the Proclamation so
long as it is reasonable. Cf. Kester v. Campbell, 652 F.2d 13,
15–16 (9th Cir. 1981) (“In light of an agency’s presumed
expertise in interpreting executive orders charged to its
administration, we review such agency interpretations with
great deference. . . . All that is required is that the
interpretation adopted by the agency be reasonable.”).

                          DISCUSSION

                            I. FLPMA

A. Wilderness Study Areas1

    FLPMA provides that the Secretary of Interior “shall
review those roadless areas of five thousand acres or more
and roadless islands of the public lands, identified during the
inventory required by section 1711(a) of this title as having
wilderness characteristics described in the Wilderness Act of
September 3, 1964 (78 Stat. 890; 16 U.S.C. 1131 et seq.) and
shall from time to time report to the President his
recommendation as to the suitability or nonsuitability of each
such area or island for preservation as wilderness.” 43 U.S.C.
§ 1782(a). “During the period of review of such areas and
until Congress has determined otherwise, the Secretary shall
continue to manage such lands according to his authority
under this Act and other applicable law in a manner so as not
to impair the suitability of such areas for preservation as

  1
    Monument lands include six wilderness study areas. The Secretary of
Interior established these areas in 1979 and 1980.
        MONTANA WILDERNESS ASS’N V. CONNELL                  11

wilderness . . . .” Id. § 1782(c). Thus, as relevant here,
FLPMA imposes two requirements on wilderness study areas
(WSAs): first, they must be roadless; second, they must be
managed so as not to impair their suitability for preservation
as wilderness until Congress either designates them as
wilderness or releases them for other purposes. MWA
contends that the Monument RMP violates each of these
mandates.

   1. Roadlessness

    FLPMA does not define the term roadless, but the House
Report on the legislation provides a definition that the parties
agree is authoritative. Under this definition, “[t]he word
‘roadless’ refers to the absence of roads which have been
improved and maintained by mechanical means to insure
relatively regular and continuous use. A way maintained
solely by the passage of vehicles does not constitute a road.”
H.R. Rep. No. 94-1163, at 17 (1976), reprinted in
1976 U.S.C.C.A.N. 6175, 6191 (emphasis added). Here, the
RMP designates 23.8 miles of ways within the Monument’s
six WSAs as open. MWA argues that these are really roads,
rather than ways, and that the RMP therefore violates
FLPMA’s requirement that WSAs be roadless.

    MWA is correct that, on its face, the RMP appears to
assign all two-track routes within the Monument, including
ways within WSAs, to Maintenance Level 2. MWA is also
correct that Maintenance Level 2 entails maintenance by
mechanical means – e.g., installation and maintenance of
drainage structures or use of suitable materials such as rock
or gravel to control runoff, sedimentation and rutting; grading
as necessary to correct drainage problems and erosion;
brushing or tree removal to allow administrative access; and
12       MONTANA WILDERNESS ASS’N V. CONNELL

sinkhole repair to address safety hazards. We presume that
these types of maintenance would convert ways into roads,
violating FLPMA’s requirement that WSAs be roadless.2

    Elsewhere, however, the RMP indicates that these types
of maintenance do not apply to two-track routes located
within WSAs. The RMP states that the Monument’s WSAs
will continue to be managed under the BLM’s Interim
Management Policy for Lands Under Wilderness Review
(IMP). The IMP, in turn, recognizes that WSAs are roadless
areas, that roadlessness refers to the absence of routes that
have been improved and maintained by mechanical means,
that roadlessness must be maintained throughout the
wilderness study period and that ways within WSAs are to be
maintained “solely by the passage of vehicles.” Thus,
although one section of the RMP appears to assign two-track
routes within WSAs to Level 2 maintenance, the section of
the RMP devoted specifically to WSAs directs that these
routes will be maintained as before, solely by the passage of
vehicles.

    The government argues, and we agree, that the RMP’s
“specific directive that ‘vehicle ways’ will be maintained
under the non-impairment standard of the IMP trumps the
general rule that two-track routes/roads will be subject to
level 2 maintenance.” Answering Br. of Federal Defendants-




   2
    BLM’s Interim Management Policy for Lands Under Wilderness
Review defines “improved and maintained” as “[a]ctions taken physically
by man to keep the road open to vehicular traffic”; it defines “mechanical
means” as “[u]se of hand or power machinery or tools.”
            MONTANA WILDERNESS ASS’N V. CONNELL                      13

Appellees, No. 11-35818, at 36.3 Because the government’s
reading of the RMP is reasonable, we conclude that the RMP
does not authorize ways in WSAs to be maintained by
mechanical means. We therefore reject MWA’s argument
that the RMP violates FLPMA’s requirement that WSAs
remain roadless.

         2. Nonimpairment

    As noted, WSAs must be managed “so as not to impair
the[ir] suitability . . . for preservation as wilderness.”
43 U.S.C. § 1782(c).            BLM has implemented this
nonimpairment mandate through the IMP.4 The IMP
prohibits uses, facilities or activities in WSAs unless they are
temporary and do not create surface disturbance or involve
the permanent placement of facilities. Surface disturbance is
“any new disruption of the soil or vegetation requiring
reclamation (i.e., recontouring of the topography, replacement
of topsoil, and/or restoration of native plant cover).” In
applying these standards, “preservation of wilderness values”
– including roadlessness, naturalness, solitude and
opportunities for primitive and unconfined recreation – is the
“paramount” and “overriding consideration.”


 3
   Should this turn out not to be the case, we assume that MWA could at
that time bring an appropriate action to challenge BLM’s actions.
     4
    The parties agree that meeting the standards outlined in the IMP
ensures compliance with FLPMA’s nonimpairment mandate. See
Montana Wilderness Association’s Reply Br. 2; Answering Br. of Federal
Defendants-Appellees, No. 11-35818, at 30. We therefore assume for
purposes of this appeal that the IMP constitutes a reasonable and
authoritative interpretation and implementation of FLPMA, 43 U.S.C.
§ 1782(c). See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
467 U.S. 837, 842–43 (1984).
14      MONTANA WILDERNESS ASS’N V. CONNELL

    Consistent with these general standards, the IMP defines
a way as “a trace maintained solely by the passage of vehicles
which has not been improved and/or maintained by
mechanical means to ensure relatively regular and continuous
use,” and provides that ways “may be used and maintained as
before, as long as this does not cause new impacts that would
impair the area’s wilderness suitability.”

     The IMP also imposes procedural requirements on BLM.
It states that “BLM will review all proposals for uses and/or
facilities within WSAs to determine whether the proposal
meets the [nonimpairment] criteria . . . . Uses and/or facilities
found to be nonimpairing may be permitted on lands under
wilderness review. Uses and/or facilities found to be
impairing will be denied.”

    In developing the RMP here, BLM began by conducting
an inventory of the Monument, including the WSAs, to map
existing roads and ways. This inventory identified 51.1 miles
of preexisting vehicle ways within the Monument’s six
WSAs. BLM then adopted the RMP, closing some roads and
ways and designating others as open. Within the WSAs, the
RMP closes 27.3 miles of vehicle ways and designates 23.8
miles as open – 14.6 miles seasonally and 9.2 miles year-
round.

   MWA argues that BLM’s decision to designate these
ways as open violates the nonimpairment mandate:

        BLM’s decision to designate system roads in
        the WSAs results in new surface disturbance
        and on-the-ground changes that will degrade
        the areas’ wilderness values pending a final
        decision from Congress. If the 24 miles of
         MONTANA WILDERNESS ASS’N V. CONNELL                      15

        ways were left alone and remained “ways,”
        they would not be open for motorized use in
        the Monument, they would not be included on
        the road system map, and no improvements or
        maintenance would be allowed. They would
        remain largely unnoticeable on the landscape
        and left to revegetate naturally. But now that
        the 24 miles of ways are system roads, they
        are open to motorized use, depicted on
        Monument maps, and subjected to BLM’s
        minimum road maintenance requirements.

Montana Wilderness Association’s Opening Br. 23 (record
citations omitted).5 In MWA’s view, “the new roads will . . .
be subjected to increased use, now that they are depicted on
the Monument’s transportation map and open to the public
for motorized travel.” Id. at 24.

    MWA is correct that increased use has the potential to
degrade wilderness values, and thus to violate the
nonimpairment mandate. The FEIS recognizes that increased
“vehicular travel on roads could increase disturbances to
soils; resulting in increased soil compaction, rutting, surface
runoff and subsequent erosion.” We also accept, in principle,
MWA’s contention that designating ways as open and
depicting them on BLM maps can fundamentally transform
them from little-known and little-used two-tracks to heavily

  5
    We have already concluded that the RMP does not subject ways in
WSAs to Level 2 maintenance. We therefore necessarily also reject
MWA’s argument that subjecting these ways to Level 2 maintenance will
degrade wilderness values and violate the nonimpairment mandate. We
instead focus on MWA’s argument that the RMP violates the
nonimpairment mandate by designating these ways as open and by
depicting them on Monument maps.
16      MONTANA WILDERNESS ASS’N V. CONNELL

trafficked thoroughfares. And we accept the proposition that,
when such a transformation takes place, it may well degrade
wilderness values, not only by producing new surface
disturbances on and adjacent to the routes themselves, but
also by interfering with wildlife, naturalness, solitude and
opportunities for primitive and unconfined recreation.

    In this case, however, the record does not support MWA’s
assertions that BLM’s actions will fundamentally transform
these ways by significantly increasing use. The record
therefore does not support the conclusion that the RMP will
degrade wilderness values and violate the nonimpairment
mandate. We reach this conclusion because the government
has presented evidence, included in the record, that these
ways were designated as open and mapped before the
Monument RMP. Prior to the Monument RMP, the lands
within the Monument were covered by two other resource
management plans, the Judith Valley Phillips RMP (1992)
and the West HiLine RMP (1988). Like the RMP at issue
here, each of these earlier RMPs “designated” ways as open
and depicted them on BLM maps. The West HiLine RMP,
for example, states that “[t]ravel in WSAs would be limited
to existing roads and vehicular ways” and that “BLM would
publish maps showing designated areas and applicable
restrictions.” It required BLM to “[i]nventory roads, trails,
and ways” in WSAs and to “publish [a] map of road
restrictions for each area.”

    In the absence of evidence in the record that the RMP’s
designation and mapping of these ways is fundamentally
different from existing designation and mapping, we cannot
say that BLM’s actions degrade wilderness values. We
therefore reject MWA’s argument that the RMP violates
FLPMA’s nonimpairment mandate. That being said, we
         MONTANA WILDERNESS ASS’N V. CONNELL                         17

recognize the possibility that a variety of factors – mapping,
increased visitorship, more concentrated use brought about by
the closure of more than half of the ways in WSAs – could
increase use and degrade wilderness values.6 Under the IMP,
BLM is under an ongoing obligation to monitor this use and
its impact on wilderness values and to take corrective action
if the evolving use of existing ways “cause[s] new impacts
that would impair the area’s wilderness suitability.” As the
RMP recognizes, “[t]he road system could be modified if
vehicle use traffic patterns or resource conditions change.”7

B. Off-Road Travel

    The Proclamation prohibits “all motorized and
mechanized vehicle use off road, except for emergency or
authorized administrative purposes.” 66 Fed. Reg. at 7361.
MWA and TWS contend that the RMP violates this mandate
by authorizing travel on vehicle ways that do not meet any
reasonable definition of road. MWA also argues that the
RMP violates the mandate by authorizing travel within 50




  6
    By pointing out that route closures can increase use on routes that
remain open, we do not suggest that route closures impair wilderness
values. As a general matter, we presume that route closures have the
overall effect of enhancing wilderness values.
  7
    Because MWA has not shown that the ways authorized by the RMP
are new uses or facilities, we also reject MWA’s argument that BLM
violated the IMP’s procedural requirement that BLM review all proposals
for uses or facilities within WSAs to determine whether a proposal meets
the nonimpairment criteria.
18        MONTANA WILDERNESS ASS’N V. CONNELL

feet of roads (except in WSAs) for parking and camping. We
address these arguments in turn.8

     1. Definition of Road

    For purposes of the off-road travel ban, the RMP defines
roads to include not only constructed and improved routes but
also two-track routes (ways) created and maintained solely by
the passage of vehicles. It provides:

         Motorized travel is not considered
         cross-country (off road) on BLM land when:

         -    The motorized vehicle travels on
              constructed roads that are maintained by
              the BLM. Constructed roads are often
              characterized with cut and fill slopes.

         -    Motorized vehicle use [takes place on]
              clearly evident, two-track routes with
              regular travel and continuous passage of
              motorized vehicles over a period of years.
              A two-track is where perennial vegetation


 8
   BLM’s compliance with the Proclamation is subject to judicial review
under FLPMA, which provides that the Secretary of Interior “shall
manage the public lands under principles of multiple use and sustained
yield . . . , except that where a tract of such public land has been dedicated
to specific uses according to any other provisions of law it shall be
managed in accordance with such law.” 43 U.S.C. § 1732(a). Because
this provision incorporates the Proclamation’s terms into FLPMA, we
need not consider whether the Proclamation itself is subject to judicial
review. See City of Carmel-By-The-Sea v. U.S. Dep’t of Transp., 123 F.3d
1142, 1166 (9th Cir. 1997) (determining whether executive orders were
subject to judicial review).
        MONTANA WILDERNESS ASS’N V. CONNELL                19

           is devoid or scarce, or where wheel tracks
           are continuous depressions in the soil yet
           evident to the casual observer and are
           vegetated.

(Emphasis added.)

    The plaintiffs argue that this definition of road is
unreasonable because it departs from two national definitions
of road that existed at the time President Clinton issued the
Proclamation in 2001: FLPMA’s roadless definition (1976)
and the BLM 9100 Engineering Manual (1991).

    The plaintiffs are correct that the RMP’s definition of
road is a departure from these other definitions. For purposes
of wilderness designation, FLPMA limits roads to routes that
have been “improved and maintained by mechanical means”;
ways, maintained “solely by the passage of vehicles,” are
excluded from FLPMA’s definition of road, as explained
earlier. H.R. Rep. No. 94-1163, at 17 (1976), reprinted in
1976 U.S.C.C.A.N. 6175, 6191. Similarly, the 1991
Engineering Manual defines a road as a route “maintained for
regular and continuous use” and a way as a route that
“receives no maintenance to guarantee regular and continuous
use.” The definition of road adopted by the RMP to carry out
the Proclamation’s off-road travel ban – defining roads to
include two-tracks maintained solely by the passage of
vehicles – indisputably departs from these definitions. We
nonetheless uphold BLM’s definition.

    First, the Proclamation does not define the terms “road”
or “off road.” BLM therefore has discretion to adopt
reasonable definitions of these terms. See Kester, 652 F.2d
at 15 (holding that we review agency interpretations of
20      MONTANA WILDERNESS ASS’N V. CONNELL

executive orders with “great deference”). Second, it is not
self-evident that FLPMA’s roadless definition should apply
to the Proclamation’s off-road travel ban. FLPMA’s
definition arises in a specific context – identifying roadless
areas for purposes of ascertaining their suitability for
designation as wilderness. There is no reason to assume that
FLPMA’s definition applies for all purposes beyond that
context – or specifically to off-road travel policies. Third, the
RMP’s implementation of the Proclamation’s off-road travel
ban is not unreasonable on its face. Consistent with the
evident intent of the Proclamation, the RMP plainly restricts
motorized use to designated routes, thus prohibiting off-road
travel in the ordinary sense of the term.

     Finally, although the RMP’s definition is contrary to the
FLPMA and Engineering Manual definitions discussed
above, it is also consistent with several seemingly relevant
definitions of road that either existed or were in development
at the time the Proclamation was issued:

    • Judith Valley Phillips RMP (1992) and West HiLine
RMP (1988). At the time of the Proclamation, the lands that
now make up the Monument were covered by the Judith
Valley Phillips and West HiLine resource management plans.
Consistent with the Monument RMP, these plans defined a
road to include “[a] two-track route established from use of
four-wheeled vehicles over a period of time.”

    • Off-road Policy Governing BLM Lands in Montana
(2003). In June 2003, BLM adopted an off-road vehicle
(OHV) policy for Montana and the Dakotas. Consistent with
the Monument RMP, the OHV policy defines off-road travel
to exclude motorized vehicle use on “clearly evident
two-track and single-track routes with regular use and
          MONTANA WILDERNESS ASS’N V. CONNELL                           21

continuous passage of motorized vehicles over a period of
years.” Although BLM adopted this policy in 2003, two
years after President Clinton issued the Proclamation, BLM
issued a draft EIS in 1999, more than a year before the
Proclamation. See Notice of Availability of the Draft
Off-Highway Vehicle Environmental Impact Statement and
Plan Amendment, 64 Fed. Reg. 61,932 (Nov. 15, 1999).

    • BLM H-9113 Guidelines for Inventorying Roads
(1985). In 2001, when President Clinton issued the
Proclamation, BLM’s guidelines for inventorying roads
included two-track routes and primitive roads (ways)
maintained solely by the passage of vehicles.

    For these reasons, we cannot say that BLM abused its
discretion by defining roads to include vehicle ways for
purposes of the Proclamation’s off-road travel ban. BLM’s
implementation of the off-road travel ban therefore does not
violate FLPMA.9




 9
   We also reject TWS’s alternative arguments that the RMP’s definition
of road constitutes an unexplained change of course, that BLM relied on
irrelevant factors when choosing the definition and that BLM failed to
adequately explain its reasons for adopting this definition. We agree with
our dissenting colleague that BLM could have offered a more complete
explanation, but we conclude that the explanation was adequate under the
circumstances. See Providence Yakima Med. Ctr. v. Sebelius, 611 F.3d
1181, 1190 (9th Cir. 2010) (per curiam) (“[W]hile an agency should
provide a reasoned basis for its actions, we ‘will uphold a decision of less
than ideal clarity if the agency’s path may be reasonably discerned.’”
(citation omitted) (quoting McFarland v. Kempthorne, 545 F.3d 1106,
1113 (9th Cir. 2008))).
22      MONTANA WILDERNESS ASS’N V. CONNELL

     2. Parking within 500 Feet of Roads

    The RMP allows parking and dispersed camping within
50 feet of roads and ways within the Monument, other than in
WSAs. It provides:

            Outside of the WSAs, motorized or
        mechanized vehicles may park adjacent to a
        road to provide a reasonable safe distance for
        the public to pass. However, parking must be
        within 50 feet of a road. Parking will be
        encouraged at previously used sites.

            In the WSAs, motorized or mechanized
        vehicles may only park immediately adjacent
        to a vehicle way or cherry stem road.

    MWA contends that this rule violates the Proclamation’s
off-road travel ban by allowing travel off-road. MWA further
argues that the rule cannot be justified by the Proclamation’s
“administrative purposes” exception because parking within
50 feet of roads and ways is not “necessary for members of
the public to safely turn around.” Montana Wilderness
Association’s Opening Br. 27.

    The government’s arguments to the contrary
notwithstanding, we agree with MWA that the 50-foot
parking rule authorizes off-road travel. See Record of
Decision, Off-Highway Vehicle Environmental Impact
Statement and Proposed Plan Amendment for Montana,
North Dakota and South Dakota 5 (2003) (treating camping
within 300 feet of roads and trails as a form of “cross-country
travel”). We agree with the government, however, that the
RMP’s parking rule constitutes a permissible interpretation of
        MONTANA WILDERNESS ASS’N V. CONNELL               23

the Proclamation’s “administrative purposes” exception.
BLM concluded that the parking rule provides a reasonable
safe distance for the public to pass a parked vehicle. The
Proclamation does not define “administrative purposes,” and
BLM’s interpretation of the term, although broad, is not
unreasonable. BLM’s conclusion that the rule advances the
interests of safety is also reasonable. The dispersed camping
rule therefore does not violate the Proclamation’s off-road
travel ban.

C. Bullwhacker Area

    The Antiquities Act authorizes the President “to declare
by public proclamation historic landmarks, historic and
prehistoric structures, and other objects of historic or
scientific interest that are situated upon the lands owned or
controlled by the Government of the United States to be
national monuments, and may reserve as a part thereof
parcels of land, the limits of which in all cases shall be
confined to the smallest area compatible with the proper care
and management of the objects to be protected.” 16 U.S.C.
§ 431 (emphasis added).

    Here, the Proclamation declares that “[t]he Upper
Missouri River Breaks National Monument contains a
spectacular array of biological, geological, and historical
objects of interest.” 66 Fed. Reg. at 7359. The Proclamation
proceeds to describe these objects, including in a paragraph
referring to the Bullwhacker area:

       The Bullwacker area of the monument
       contains some of the wildest country on all the
       Great Plains, as well as important wildlife
       habitat. During the stress-inducing winter
24      MONTANA WILDERNESS ASS’N V. CONNELL

       months, mule deer and elk move up to the
       area from the river, and antelope and sage
       grouse move down to the area from the
       benchlands. The heads of the coulees and
       breaks also contain archeological and
       historical sites, from teepee rings and
       remnants of historic trails to abandoned
       homesteads and lookout sites used by
       Meriwether Lewis.

Id. at 7360. BLM concluded that the Bullwhacker area was
not an “object” of the Monument, although objects within the
Bullwhacker area were to be protected.

     MWA argues that BLM was required to protect the
Bullwhacker area as an object of the Monument. The
Proclamation, however, is ambiguous as to whether the
President intended to make the Bullwhacker area itself, as
opposed to the wildlife habitat and archeological and historic
sites within the Bullwhacker area, an object of the
Monument. BLM’s interpretation is therefore entitled to
deference, see Kester, 652 F.2d at 15, and we conclude that
its interpretation is reasonable.

    MWA appears to argue in the alternative that, even if the
Bullwhacker area itself is not an object of the Monument, the
RMP fails to protect Monument objects within the
Bullwhacker area. Specifically, MWA complains that the
RMP permits three airstrips in the Bullwhacker area, arguing
that these airstrips are inconsistent with the Proclamation.
MWA relies on a letter written by a BLM official in 2002:

       At this time, we are not interested in officially
       re-establishing these airstrips, nor establishing
        MONTANA WILDERNESS ASS’N V. CONNELL              25

       new airstrips within the monument. We are
       currently managing the monument under the
       Presidential Proclamation and the June 2001
       State Director’s Interim Guidance for
       managing the . . . Monument . . . . Though
       these documents are silent on airstrips within
       the monument, we don’t feel they would be in
       conformance with either.

MWA’s argument that this letter bound BLM is unpersuasive.
In the very next sentence the letter said, “We are, however,
about to begin scoping the issues for a resource management
plan (RMP) for the monument, and we will consider
addressing the need for these airstrips in the RMP.”

    MWA also complains that the RMP increases airstrips
and roads within the Bullwhacker area when compared to a
1979 inventory of the area. The 1979 inventory showed only
12 miles of roads, whereas the RMP authorizes
approximately 46 miles of system roads in the area. MWA,
however, does not explain why 1979 should be used as a
baseline for assessing compliance with the Proclamation. If
the baseline is 2001, when the Proclamation was issued, then
the RMP reduces the number of roads within the Bullwhacker
area (and the Monument generally). The operative question,
moreover, is not how many roads are authorized, but rather
whether Monument objects are protected. MWA has not
shown that BLM failed to consider or adequately protect
Monument objects within the Bullwhacker area.
26      MONTANA WILDERNESS ASS’N V. CONNELL

                         II. NEPA

A. Cumulative Impacts

    “For ‘major federal actions significantly affecting the
quality of the human environment,’ 42 U.S.C. § 4332(2)(C),
the agency is required to prepare an environmental impact
statement (‘EIS’).” Klamath-Siskiyou Wildlands Ctr. v. BLM,
387 F.3d 989, 993 (9th Cir. 2004). “An EIS is a thorough
analysis of the potential environmental impacts that
‘provide[s] full and fair discussion of significant
environmental impacts and . . . inform[s] decisionmakers and
the public of the reasonable alternatives which would avoid
or minimize adverse impacts or enhance the quality of the
human environment.’” Id. (alterations in original) (quoting
40 C.F.R. § 1502.1). An EIS must also consider cumulative
impacts:

       Cumulative impact is the impact on the
       environment which results from the
       incremental impact of the action when added
       to other past, present, and reasonably
       foreseeable future actions regardless of what
       agency (Federal or non-Federal) or person
       undertakes such other actions. Cumulative
       impacts can result from individually minor
       but collectively significant actions taking
       place over a period of time.

40 C.F.R. § 1508.7.

    Here, MWA argues that BLM failed to take a hard look
at cumulative effects by neglecting to analyze how a host of
activities authorized by the RMP (including six airstrips, over
        MONTANA WILDERNESS ASS’N V. CONNELL                 27

400 miles of roads and jet boats), in conjunction with
grandparented activities already occurring in the Monument
(especially oil and gas development and livestock grazing),
may cumulatively impact objects of the Monument, including
(1) the “most viable” elk herd in Montana; (2) one of the
“premier” big horn sheep herds in the continental United
States; and (3) the Upper Missouri National Wild and Scenic
River (UMNWSR).

    At the most basic level, MWA faults the FEIS because it
does not include sections devoted exclusively to cumulative
impacts on elk, bighorn sheep and opportunities for solitude
in the UMNWSR. MWA properly points out that a NEPA
analysis should be informed by the laws driving the federal
action being reviewed. See Or. Natural Desert Ass’n v. BLM,
625 F.3d 1092, 1109 (9th Cir. 2010) (“[B]ecause ‘NEPA
places upon an agency the obligation to consider every
significant aspect of the environmental impact of a proposed
action,’ the considerations made relevant by the substantive
statute driving the proposed action must be addressed in
NEPA analysis.” (citation omitted) (quoting Vt. Yankee
Nuclear Power Corp. v. Natural Res. Def. Council, 435 U.S.
519, 553 (1978))). The Proclamation and the Antiquities Act
focus on the protection of “objects,” so MWA suggests that
the FEIS should have included sections – including
cumulative impact analyses – devoted to each of the
Monument’s objects.

    An agency, however, has discretion in deciding how to
organize and present information in an EIS. See League of
Wilderness Defenders-Blue Mountains Biodiversity Project
v. U.S. Forest Serv., 549 F.3d 1211, 1218 (9th Cir. 2008)
(holding that an agency “is free to consider cumulative effects
in the aggregate or to use any other procedure it deems
28      MONTANA WILDERNESS ASS’N V. CONNELL

appropriate. It is not for this court to tell the [agency] what
specific evidence to include, nor how specifically to present
it.”). Here, BLM structured the FEIS around specific subjects
– air quality; cultural resources; fish and wildlife; geology
and paleontology; soils; vegetation; visual resources; water;
forest resources; lands and realty; livestock grazing; oil and
gas; recreation; transportation; fire management; wilderness
study areas; social conditions; and economic conditions –
rather than around the objects of the Monument. Although
the FEIS does not include sections devoted exclusively to elk,
bighorn sheep, the UMNWSR and other objects of the
Monument, the FEIS discusses these objects throughout.
Bighorn sheep, for example, are discussed not only in the
section addressing impacts on fish and wildlife, but also in
the sections on livestock grazing, oil and gas, transportation,
social conditions and economic conditions. BLM’s decision
to structure the FEIS in this fashion was within the agency’s
discretion.

    Whether BLM complied with NEPA thus turns on the
substance of the FEIS rather than its form: the question boils
down to whether BLM took a hard look at impacts on the
UMNWSR, elk and bighorn sheep. We conclude that BLM
did so.

     1. UMNWSR

    In 1976, Congress added a 149-mile segment of the
Missouri River to the National Wild and Scenic River
System. BLM has long managed the river to support a range
of recreational experiences, from motorized use to more
primitive forms of recreation that afford visitors opportunities
for solitude, and the RMP continues to manage the river
corridor with this balance in mind. As the FEIS explains,
        MONTANA WILDERNESS ASS’N V. CONNELL                  29

“[b]oating the Missouri River just for the sake of being on the
water occurs, but the beauty and the solitude along the route
are highly important to many visitors.” In addition to
discussing opportunities for motorized recreation, the FEIS
describes the river valley’s “unique beauty and abundant
wildlife” and identifies its “pristine scenery and opportunities
for solitude and recreation in an unconfined setting [as]
extremely important values.”

   MWA argues that BLM failed to consider cumulative
impacts on these values, especially opportunities for solitude:

       From river mile 104 to river mile 128, for
       instance, BLM authorizes an airstrip,
       motorized use on eight roads, dispersed
       vehicle camping, motorboats, and a level 2
       developed boat camp. In addition, preexisting
       oil and gas development, livestock grazing
       (fencing, water developments) and utility
       rights-of-way corridors are also occurring
       within or on land adjacent to this wild
       segment of the River.

Montana Wilderness Association’s Opening Br. 35. MWA
acknowledges that the FEIS considers the impacts of each of
these uses individually but faults BLM for failing to consider
their cumulative impact.

    MWA is correct that the FEIS does not include a section
devoted exclusively to cumulative impacts on the river (or to
cumulative impacts on opportunities for solitude within the
river corridor). The FEIS, however, plainly takes a hard look
at these impacts. The FEIS discusses visual quality in the
river; the sight, sound and smell effects of motorized boats on
30      MONTANA WILDERNESS ASS’N V. CONNELL

primitive river experiences; the effects of campsites and signs
on the primitive nature of the river; the effects of ranches and
power lines visible from the river; the noise and disturbance
effects of personal watercraft; the noise and intrusion of
floatplanes on the natural and primitive setting of the river;
BLM’s decision to limit commercial use permits to control
the volume of use on the river and adjacent campsites; BLM’s
decision to impose a two-night camping limit to alleviate
sight and sound impacts during the busy season; BLM’s
decision to impose Leave No Trace camping rules in
primitive settings; BLM’s decision to limit signage to protect
visual quality and the primitive setting; BLM’s decision to
prohibit personal watercraft and floatplanes on 146 miles of
the 149-mile river segment falling within the Monument;
BLM’s decision to limit motorized watercraft to certain
speeds, directions, days of the week and seasons; the noise
and visual impacts of motorcraft used for administrative
purposes; the effects of natural gas wells on visitors seeking
a primitive setting; the effect of closing 49 percent of roads
within the area on walk-in opportunities for visitors; the
effects of the dispersed camping rule and signage; the effect
of authorizing six airstrips on opportunities for a primitive
experience; the potential impact of future development (e.g.,
of campsites) along the river; BLM’s decision to designate 76
percent of the river to the most restrictive visual management
category (VRM Class I); and the effects of roads and airstrips
on primitive experiences.

    Thus, notwithstanding the absence of a cumulative impact
section devoted specifically to opportunities for solitude
along the river, the FEIS certainly considers the effects of
roads, airstrips, planes, motorized watercraft, signs, camping
and development on opportunities for solitude and the
primitive recreational experience. The impacts of the
        MONTANA WILDERNESS ASS’N V. CONNELL                   31

proposed RMP on opportunities for solitude in the river
corridor, therefore, are “set forth in sufficient detail to
promote an informed assessment of environmental
considerations and policy choices by the public and agency
personnel upon review of the Final Environmental Impact
Statement.” Lands Council v. Powell, 395 F.3d 1019, 1028
(9th Cir. 2005).

    2. Elk and Bighorn Sheep

     MWA also faults BLM for failing to provide a cumulative
impacts analysis on elk habitat. It complains that the RMP
authorizes five airstrips, hundreds of miles of roads, utility
rights-of-way, jet boats, developed recreational sites,
livestock grazing and oil and gas development within the elk
winter range, but the FEIS does not consider the combined
impact of these actions on the local elk herd. Once again,
MWA is technically correct: the FEIS contains no section
devoted exclusively to the cumulative impact of these uses on
elk.

    The FEIS, however, considers the impact of roads, planes,
motorcraft, fences, developed campsites and oil and gas
development on wildlife generally, and these analyses focus
extensively on elk. The FEIS discusses the effect of road
closures on elk habitat; elk habitat and history; impacts of
water development on elk; the effect of fire management on
elk; the positive impacts on elk winter habitat of limiting
surface-disturbing or disruptive activities in winter; the effect
of fences on elk and other wildlife; benefits to elk from new
water developments resulting in additional distribution of
water sources and wetland habitat; seasonal restrictions on
right-of-way construction to protect winter habitat for big
game species; the significance of requiring right-of-way
32      MONTANA WILDERNESS ASS’N V. CONNELL

corridors to restore habitat to native vegetation after
construction; the possibility of limiting horn hunting to
protect big game from excessive disturbance; the effect of
developed recreational sites on big game; the impact of oil
and gas drilling on wildlife, including elk, and restrictions
adopted to minimize the impact; the effect of roads on big
game wildlife; and the effect of airstrips on wildlife. The
FEIS, moreover, includes a cumulative impacts analysis for
fish and wildlife, and this analysis includes a specific
subsection devoted to big game, including elk. Thus, even
though the FEIS does not offer a cumulative effects analysis
specific to elk, BLM adequately considered cumulative
impacts on the Monument’s elk population.

   For similar reasons, we hold that BLM adequately
considered impacts on bighorn sheep.

B. Reasonable Range of Alternatives

     Environmental impact statements “shall provide full and
fair discussion of significant environmental impacts and shall
inform decisionmakers and the public of the reasonable
alternatives which would avoid or minimize adverse impacts
or enhance the quality of the human environment.” 40 C.F.R.
§ 1502.1. To this end, an EIS shall “[r]igorously explore and
objectively evaluate all reasonable alternatives,” so as to
“present the environmental impacts of the proposal and the
alternatives in comparative form, thus sharply defining the
issues and providing a clear basis for choice among options
by the decisionmaker and the public.” 40 C.F.R. § 1502.14.
“The existence of a viable but unexamined alternative renders
an environmental impact statement inadequate.” Westlands
Water Dist. v. U.S. Dep’t of Interior, 376 F.3d 853, 868 (9th
Cir. 2004) (quoting Morongo Band of Mission Indians v.
        MONTANA WILDERNESS ASS’N V. CONNELL                  33

FAA, 161 F.3d 569, 575 (9th Cir. 1998)) (internal quotation
marks omitted).

    Here, BLM considered six airstrip alternatives. Two
alternatives would have opened 10 airstrips, one would have
opened seven airstrips, one would have opened six airstrips,
one would have opened five airstrips year-round and a sixth
seasonally and one would have opened no airstrips. No
alternatives considered opening between zero and six
airstrips. On this record, TWS argues that BLM failed to
consider a reasonable range of airstrip alternatives. In TWS’s
view, “BLM’s failure to consider a ‘middle ground’ airstrip
alternative that would have opened less than a majority of the
airstrips was unreasonable.” Appellants’ Opening Br., No.
11-35821, at 57.

    We disagree. Although BLM could have included an
alternative that opened more than zero but less than six
alternatives, NEPA did not compel the agency to do so. First,
BLM did consider a mid-range alternative – one that opened
five of the 10 airstrips year-round and a sixth airstrip
seasonally. Second, the touchstone of the NEPA inquiry is
“whether an EIS’s selection and discussion of alternatives
fosters informed decision-making and informed public
participation.” Westlands Water Dist., 376 F.3d at 868
(internal quotation marks omitted). Although TWS faults
BLM for failing to consider an additional mid-range
alternative, it does not explain why another alternative was
necessary to foster informed decisionmaking and public
participation.

    TWS’s reliance on California v. Block, 690 F.2d 753 (9th
Cir. 1982), is misplaced. Block involved the Forest Service’s
classification of roadless areas into three planning categories:
34      MONTANA WILDERNESS ASS’N V. CONNELL

Wilderness, Further Planning and Nonwilderness. The FEIS
seriously considered eight alternatives, but none of those
alternatives designated more than 33 percent of the roadless
acreage to undeveloped Wilderness. See id. at 765. The
court held that this range of alternative was unreasonable
because, although the FEIS “pose[d] the question whether
development should occur at all, it uncritically assume[d] that
a substantial portion of the [roadless] areas should be
developed and consider[ed] only those alternatives with that
end result.” Id. at 767. Here, by contrast, BLM considered
not only alternatives that would have authorized at least six
airstrips but also an alternative that would have authorized no
airstrips at all.

                          III. NHPA

A. Reasonable Identification Efforts

    Section 106 of the National Historic Preservation Act
(NHPA) “requires that, prior to any federal undertaking, the
relevant federal agency ‘take into account the effect of the
undertaking on any district, site, building, structure, or object
that is included in or eligible for inclusion in the National
Register [of Historic Places]’ and ‘afford the Advisory
Council on Historic Preservation . . . a reasonable opportunity
to comment with regard to such undertaking.’” Muckleshoot
Indian Tribe v. U.S. Forest Serv., 177 F.3d 800, 805 (9th Cir.
1999) (per curiam) (second alteration in original) (quoting
16 U.S.C. § 470f). “Section 106 of NHPA is a ‘stop, look,
and listen’ provision that requires each federal agency to
consider the effects of its programs.” Id. “Under NHPA, a
federal agency must make a reasonable and good faith effort
to identify historic properties, 36 C.F.R. § 800.4(b);
determine whether identified properties are eligible for listing
        MONTANA WILDERNESS ASS’N V. CONNELL                 35

on the National Register based on criteria in 36 C.F.R. § 60.4;
assess the effects of the undertaking on any eligible historic
properties found, 36 C.F.R. §§ 800.4(c), 800.5, 800.9(a);
determine whether the effect will be adverse, 36 C.F.R.
§§ 800.5(c), 800.9(b); and avoid or mitigate any adverse
effects, 36 C.F.R. §§ 800.8(e), 800.9(c).” Id.

    NHPA regulations provide that an agency “shall make a
reasonable and good faith effort to carry out appropriate
identification efforts, which may include background
research, consultation, oral history interviews, sample field
investigation, and field survey.” 36 C.F.R. § 800.4(b)(1).
The BLM Manual sets out three types of surveys that
may be used to identify historic and cultural resources.
See Te-Moak Tribe of W. Shoshone of Nev. v. U.S. Dep’t
of Interior, 608 F.3d 592, 601 n.10 (9th Cir. 2010);
BLM Manual 8110 (Release 8-73, Dec. 3, 2004), available at
h ttp : //www.blm.gov/pgdata/etc/medialib/blm/wo/
Information_Resources_Management/policy/blm_manual.
Par.23101.File.dat/8110.pdf (last visited July 13, 2013).

   •   A Class I survey is “a professionally prepared study
       that includes a compilation and analysis of all
       reasonably available cultural resource data and
       literature, and a management-focused, interpretative,
       narrative overview, and synthesis of the data.” BLM
       Manual 8110.2.21.A.1. This alternative relies on
       existing information rather than entailing additional,
       on-the-ground surveying. The BLM Manual states
       that “[a] class I inventory is most useful for gaining a
       comprehensive view of all the known archaeological,
       historic, cultural and traditional places within a large
       area, such as the area to be covered by a land-use plan
       or an EIS.” Id.
36       MONTANA WILDERNESS ASS’N V. CONNELL

     •   A Class II survey is a “probabilistic field survey” or
         “statistically based sample survey” that “aid[s] in
         characterizing the probable density, diversity, and
         distribution of cultural properties in an area.” BLM
         Manual 8110.2.21.B.1. This alternative involves on-
         the-ground surveying, but it relies on sampling rather
         than evaluating every square foot of an area. The
         BLM Manual provides that “[a] class II survey is
         most useful for improving cultural resource
         information in a large area, such as for planning or
         EIS purposes, where insufficient systematic
         identification work has been done in the past.” Id.

     •   A Class III survey is an “[i]ntensive” survey that
         involves “a professionally conducted, thorough
         pedestrian survey of an entire target area . . . intended
         to locate and record all historic properties” and that
         “provides managers and cultural resource specialists
         with a complete record of cultural properties.” BLM
         Manual 8110.2.21.C.1, C.3. This alternative requires
         an on-the-ground survey of the entire subject area.
         The Manual explains that an “[i]ntensive survey is
         most useful when it is necessary to know precisely
         what historic properties exist in a given area.” BLM
         Manual 8110.2.21.C. The Class III survey is the most
         frequently employed method of inventory. See BLM
         Manual 8110.2.21.

    BLM has also issued an instruction memorandum for
complying with the NHPA when preparing transportation
plans. See BLM Instruction Memorandum No. 2007-030
          MONTANA WILDERNESS ASS’N V. CONNELL                          37

(Dec. 15, 2006).10 The memorandum suggests that a Class I
survey will suffice when a transportation plan proposes to
maintain the status quo, but that a Class III inventory should
be used when a plan authorizes new roads or increased traffic
on existing roads:

             Proposed designations that will not change
         or will reduce OHV use are unlikely to
         adversely affect historic properties and will
         require less intensive identification efforts.
         These include designations that (1) allow
         continued use of an existing route; (2) impose
         new limitations on an existing route; (3) close
         an open area or travel route; (4) keep a closed
         area closed; or (5) keep an open area open. . . .

             Where there is a reasonable expectation
         that a proposed designation will shift,
         concentrate or expand travel into areas where
         historic properties are likely to be adversely
         affected, Class III inventory and compliance
         with section 106 [of the NHPA], focused on
         areas where adverse effects are likely to
         occur, is required prior to designation.

Id. (emphasis added).

   Here, BLM conducted a Class I survey. The agency
contracted with North Wind, Inc. to conduct a literature


    10
         On its face, this instruction memorandum applies only to
transportation plans governing off-highway vehicle (OHV) travel. The
parties agree, however, that it governs transportation plans generally. All
parties, moreover, appear to view this memorandum as authoritative.
38      MONTANA WILDERNESS ASS’N V. CONNELL

review of previous surveys of the Monument. The literature
obtained by North Wind showed that in the past, 336 projects
had examined approximately 44,270 acres in the Monument
area. These projects generally dated to the 1960s and 1970s
and had identified 383 historic sites within the Monument,
including 192 sites on public land.11 In addition to
identifying these previously recorded sites, North Wind
identified 135 additional potential historic sites by reviewing
General Land Office and topographic maps. North Wind also
reviewed ethnographic literature to identify areas of Native
American spiritual concern. Neither North Wind nor BLM
conducted any Class II or Class III surveys.

    North Wind reported the results of its review in a 164-
page report. North Wind’s report included a recommendation
that BLM conduct a Class III survey:

        The review concludes with the observation
        that over half the sites were recorded in the
        1960s and 1970s. Generally, these site forms
        lack proper site descriptions, site sketches and
        topographic maps with site locations. The
        combination of minimal site information,
        inconsistent survey methods and a dynamic
        Missouri River that has probably eroded away
        known cultural resources and exposed new
        cultural resources suggests that a Class III
        cultural resource inventory be conducted in




  11
     The Monument includes about 375,000 acres of BLM land, 80,000
acres of private land and 39,000 acres of state land.
          MONTANA WILDERNESS ASS’N V. CONNELL                           39

         the [Monument] to locate and record cultural
         resources to today’s standards.

BLM has not done so.

     BLM reviewed the North Wind report and incorporated
its findings, as well as other information, into an analysis of
cultural resources in the FEIS. The FEIS acknowledged that
most of the earlier surveys dated to the 1960s and 1970s and
covered only 8 to 16 percent of the Monument area.

     MWA and TWS contend that BLM failed to make a
reasonable and good faith effort to identify historical and
cultural resources. MWA argues that BLM was required to
conduct a Class III inventory in the areas where historic sites
are most likely to be found (the river corridor) and the areas
in which historic sites are most likely to be damaged or
destroyed (roads, airstrips and dispersed camping sites).
TWS argues that BLM should be required to conduct a Class
III inventory for the most affected areas, which TWS says are
the open road corridors.12

    The government argues that BLM’s reliance on a Class I
survey was reasonable and in good faith, citing several
considerations:

   • Relying on BLM’s 2006 instruction memorandum, the
government maintains that a Class I inventory was sufficient


   12
      We reject intervenor-appellees Missouri River Stewards, Fergus
County, Phillips County, Chouteau County and Blaine County’s argument
that the plaintiffs lack standing to assert these claims. See Friends of the
Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 183 (2000); Lujan
v. Defenders of Wildlife, 504 U.S. 555, 562–63 (1992).
40      MONTANA WILDERNESS ASS’N V. CONNELL

because the RMP allows continued use of existing roads and
airstrips rather than authorizing new roads and airstrips. The
government contends that, by authorizing only existing roads
and airstrips, the RMP does not authorize any new surface
disturbance that could mar historic sites and objects.

   • The government emphasizes that conducting Class II or
Class III surveys of the 375,000-acre Monument would be
both time-consuming and expensive.

    • The government says it may conduct more intensive
surveys in the future, such as if additional roads are
authorized.

    • The government argues that BLM’s approach here is
consistent with BLM Information Bulletin No. 2002-101
(May 24, 2002), which suggests that a Class I inventory will
ordinarily suffice for purposes of general land use planning
such as preparation of a resource management plan.

    There are, however, a number of reasons to question
whether BLM’s Class I inventory represents a “reasonable
effort” in this case. First, the RMP here is not just any land
use plan. It is a land use plan adopted to implement a
national monument designated for the very purpose of
protecting and preserving historic objects. See 16 U.S.C.
§ 431; 66 Fed. Reg. at 7359–61. In addition, the RMP is not
solely a general land use plan; it also authorizes specific uses,
including over 400 miles of roads and ways. The 2002
information bulletin upon which the government relies
specifies that “a more detailed level of identification of the
scope and nature of cultural resources” may be required when
           MONTANA WILDERNESS ASS’N V. CONNELL                        41

land use planning entails specific impacts.13 See also BLM
Manual 8110.06.D (providing that inventories should take
place using the “methods and at a level commensurate with
the nature of the proposed undertaking and its likely effects
on the protection and management of the cultural resources”).

    Second, as the government concedes, only 8 percent of
Monument lands have been subject to Class III inventories,
and only 16 percent of the Monument has been subject to
Class II or Class III inventories. See Answering Br. of
Federal Defendants-Appellees, No. 11-35818, at 59. Most of
these inventories are four decades old. “Given the age and
inconsistencies of work performed in the project area,” North
Wind recommended “that a Class III cultural resources
inventory be conducted . . . to locate and record previously
recorded sites to today’s standards and to ascertain the
existence of potential historic sites.” The State of Montana
also commented that “[f]urther investigations of cultural and
historic sites are necessary to develop strategies for their
protection.”


 13
      BLM Information Bulletin No. 2002-101 provides:

          The scope and scale of cultural resource identification
          are much more general and less intensive for land use
          planning than for processing specific land use
          proposals. Instead of new, on-the-ground inventory, the
          appropriate identification level for land use planning is
          a regional overview; i.e., (1) a compilation and analysis
          of reasonably available cultural resource data and
          literature, and (2) a management-oriented synthesis of
          the resulting information. (See Manual Section 8110.)
          If land use decisions, however, are more specific in
          terms of impacts, they may require a more detailed
          level of identification of the scope and nature of
          cultural resources during land use planning.
42      MONTANA WILDERNESS ASS’N V. CONNELL

    Third, the government’s reliance on the 2006 instruction
memorandum is unpersuasive.            Although the 2006
memorandum provides that proposed designations that will
not change or will reduce motorized vehicle use ordinarily
will require less intensive identification efforts, it also
provides that “[p]roposed designations of new routes or new
areas as open to OHV use will require Class III inventory.”
The plaintiffs argue persuasively that ways in the Monument
are more akin to new routes than existing routes because they
have never been subject to an NHPA survey previously. As
BLM acknowledged in the FEIS, the user-created roads and
ways within the Monument were, before the RMP, “not
federal undertakings and therefore have not required Section
106 surveys.” For purposes of the 2006 memorandum, then,
the roads and airstrips within the Monument may be best
understood as new rather than existing impacts. As TWS
explains: “Unlike the usual case, where the existing routes
have been analyzed before and where redundant analysis
would be pointless, the impacts of the user-created routes in
the Monument have never been analyzed.” Appellants’
Reply Br., No. 11-35821, at 15.

    Fourth, even if the RMP is viewed as continuing existing
routes rather than designating new ones, the 2006 instruction
memorandum provides that a Class III inventory is required
“[w]here there is a reasonable expectation that a proposed
designation will shift, concentrate or expand travel into areas
where historic properties are likely to be adversely affected.”
The RMP closes 201 miles out of 605 miles of roads and
ways (and closes another 111 miles seasonally), closes four
out of 10 airstrips (and closes a fifth seasonally) and allows
dispersed camping within 50 feet of a road as opposed to
within 300 feet under pre-RMP rules. These consolidations
         MONTANA WILDERNESS ASS’N V. CONNELL                    43

will concentrate pre-RMP traffic on the remaining designated
roads, airstrips and camping areas.

    The RMP, therefore, concentrates travel into areas in
which historic sites will be adversely affected. The FEIS
recognizes that increased use can damage historical objects
and sites. It says that “[t]he potential exists for vehicle traffic
and associated camping activities to affect cultural resources,
particularly prehistoric sites. Possible effects include artifact
displacement, breakage, compaction, and stratigraphic mixing
of various cultural assemblages, as well as increased erosion
potential, site exposure, and vandalism.” The FEIS adds that
“[o]pen roads used during wet periods may grow in width
through avoidance of muddy or deeply rutted stretches, which
may lead to increased ground disturbance and increase the
risk to prehistoric sites and historic ruins adjacent to travel
routes.” The memorandum’s Class III survey requirement for
concentrated travel therefore applies here.

    Fifth, the government’s promise to complete Class II and
Class III surveys in the future – in connection with future,
site-specific decisions involving new disturbances such as the
designation of new roads – does not substitute for a more
intensive survey now. The plaintiffs point out that the threat
to historic sites is posed by existing authorized uses; the
government’s promise to evaluate future projects, though
important, does nothing to assuage those concerns.

    In light of these considerations, we hold that BLM failed
to make a reasonable effort to identify historical and cultural
resources. Consistent with BLM’s own policy documents,
BLM is required to conduct Class III inventories for roads,
ways and airstrips that have not been surveyed previously or
were surveyed decades ago. Because we hold that the NHPA
44      MONTANA WILDERNESS ASS’N V. CONNELL

requires Class III surveys solely with respect to roads, ways
and airstrips, the government’s concerns about the costs of
surveying the entire 375,000-acre Monument do not apply.

     We recognize that North Wind also recommended a Class
III survey for the Missouri River, observing that “a dynamic
Missouri River that has probably eroded away known cultural
resources and exposed new cultural resources suggests that a
Class III cultural resource inventory be conducted . . . to
locate and record cultural resources to today’s standards.”
These threats to historic and cultural resources, however,
arise from the natural flow of the river, not from activities
authorized by the RMP. Thus, although a Class III survey of
the river is advisable for the reasons given by North Wind, we
cannot say that the NHPA required it as a precursor to
issuance of the RMP.

B. Consultation

    NHPA regulations require agencies to consult with state
and tribal historic preservation officers throughout the § 106
process. See 36 C.F.R. §§ 800.4(a)–(c), 800.5(a), 800.6(a),
800.16(f). We reject TWS’s argument that BLM violated
these regulations here by failing to consult closely with the
Montana State Historic Preservation Officer (SHPO). The
record shows that BLM coordinated and collaborated with the
SHPO in developing the cultural resources analysis for the
EIS and the RMP. To the extent the SHPO’s involvement
was limited, this was the SHPO’s choice, not the result of
BLM’s failure to provide the SHPO with opportunities to
participate. In contrast to Pueblo of Sandia v. United States,
50 F.3d 856, 858–62 (10th Cir. 1995), and Quechan Tribe of
Fort Yuma Indian Reservation v. U.S. Department of the
Interior, 755 F. Supp. 2d 1104, 1111, 1118–19 (S.D. Cal.
        MONTANA WILDERNESS ASS’N V. CONNELL                  45

2010), in which the consulting parties complained about a
lack of adequate consultation, the SHPO has not complained
here. Because BLM consulted the SHPO and afforded the
SHPO an opportunity to participate in the process, there was
no violation of the regulations. Cf. Te-Moak Tribe, 608 F.3d
at 609 (finding no consultation violation where BLM
provided the tribe with a sufficient opportunity to identify its
concerns about historic properties).

                      CONCLUSION

     We conclude that the district court properly granted
summary judgment in favor of the defendants on the
plaintiffs’ FLPMA and NEPA claims. We hold that the court
erred by granting summary judgment in favor of the
defendants on the plaintiffs’ NHPA claim. We vacate that
portion of the judgment and remand with instructions to enter
judgment in favor of the plaintiffs on the NHPA claim and to
enter an appropriate order requiring BLM to conduct Class III
surveys with respect to roads, ways and airstrips that have not
been subject to recent Class III surveys. Each party shall bear
its own costs of appeal.

  AFFIRMED IN PART; REVERSED IN PART;
REMANDED.



GOULD, Circuit Judge, concurring in part and dissenting in
part:

   I concur in the majority opinion’s discussion of the
National Environmental Policy Act and the National Historic
Preservation Act. I also join the majority’s discussion of the
46      MONTANA WILDERNESS ASS’N V. CONNELL

Resource Management Plan’s (RMP) compliance with the
Federal Land Policy and Management Act of 1976 (FLPMA)
and the Proclamation insofar as it concludes (1) that the RMP
did not violate the requirement that Wilderness Study Areas
remain roadless and unimpaired and (2) that allowing parking
and dispersed camping within 50 feet of roads is reasonable
under the administrative-purpose exception to the
Proclamation’s off-road travel ban. But I part company with
the majority’s conclusion that the RMP’s definition of “road”
for purposes of the off-road travel ban is reasonable.

    The Proclamation requires the Bureau of Land
Management (BLM) to prepare a transportation plan that
“prohibit[s] all motorized and mechanized vehicle use off
road,” for the express “purpose of protecting the objects” of
the Monument. Proclamation No. 7398, 3 C.F.R. § 7398
(2002). The off-road travel ban is intimately tied to the
Proclamation’s protection of Monument objects and to its
goal of maintaining the “remote” and “undeveloped” nature
of the Monument. Id.

    The Proclamation did not define “road” or “off road.”
The RMP defined a “road” as “a linear route segment that can
be created by the passage of vehicles (two-track);
constructed; improved; or maintained for motorized travel.”
Under this definition, the Proclamation’s off-road travel ban
will not be violated by a vehicle traveling on a two-track—a
route “where perennial vegetation is devoid or scarce, or
where wheel tracks are continuous depressions in the soil yet
evident to the casual observer.” I conclude that BLM’s
adoption of this definition of “road” violates the
Proclamation, FLPMA, and the Administrative Procedure Act
(APA) because BLM did not explain how its expansive
        MONTANA WILDERNESS ASS’N V. CONNELL                 47

definition of “road” serves the Proclamation’s essential
purpose of protecting Monument objects.

    The majority upholds BLM’s definition of “road” in the
RMP based in part on the deference that we give BLM’s
interpretation of the Proclamation and the majority’s
conclusion that the RPM’s “road” definition is “not
unreasonable on its face.” True, we owe deference to BLM’s
interpretation of the Proclamation. See Kester v. Campbell,
652 F.2d 13, 15 (9th Cir. 1981). But even with deference, I
disagree that BLM’s definition of “road” can survive APA
review. Under the APA, an “agency must examine the
relevant data and articulate a satisfactory explanation for its
action including a ‘rational connection between the facts
found and the choice made.’” Motor Vehicle Mfrs. Ass’n,
Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983). BLM did not do that here. The RMP does not
explain why the selected definition of “road” for the
transportation plan and the off-road travel ban serves the
purpose of protecting Monument objects. That is enough to
invalidate the BLM’s process on this point. But if there were
any doubt, it should be dispelled by the common-sense
understanding that vehicle travel on the primitive two-track
routes can only impair the objects that the Proclamation
sought to protect. To define roads so broadly is to strip the
off-road travel ban of its significance for the Monument.

    The national monument designation changed the status
quo for the Upper Missouri River Breaks area, elevating
protection of the “biological, geological, and historical
objects of interest.” 3 C.F.R. § 7398 (2002). But the
definition of “road” adopted in the RMP for the off-road
travel ban maintains the same definition of road employed in
the two RMPs that previously governed the area, the Judith
48      MONTANA WILDERNESS ASS’N V. CONNELL

Valley Phillips RMP and the West HiLine RMP. The
Monument RMP does not explain why this broad definition
of “road” best serves the Proclamation’s purpose.

    If BLM had consistently used one definition of “road,” it
might be fine for it to use that definition here without
explanation. But that is not the case. The RMP, itself,
employs two different definitions of road, one for the off-road
travel ban and one for Wilderness Study Areas. The
Wilderness Study Area road definition is derived from
FLPMA’s legislative history, which defined roads as routes
“improved and maintained by mechanical means to insure
relatively regular and continuous use.” H.R. Rep. No. 94-
1163, at 17 (1976), reprinted in 1976 U.S.C.C.A.N. 6175,
6191. Ways, by contrast, were defined as routes “maintained
solely by the passage of vehicles.” Id. These definitions of
“roads” and “ways” were also used in the BLM’s 9100
Engineering Manual, which was in effect at the time of the
Proclamation. Because BLM had more than one viable
definition of “road” to choose from—one that included two-
track routes and one that did not—its failure to explain how
its selected definition of “road” best serves the
Proclamation’s goals of protecting Monument objects is
troubling and does not bode well for preservation.

    This concern is magnified by the confusion surrounding
the definition of “road” during the development of the RMP.
The record contains correspondence between BLM
employees working on the RMP debating what definition of
road should be adopted in the RMP. And the State of
Montana expressed concern about the inclusion of “two-
track” routes in the RMP definition of “road” because it
contributed to “very high road density given that the
Monument designation was based on its remote nature and its
        MONTANA WILDERNESS ASS’N V. CONNELL                49

‘wild country.’” The State of Montana’s concern shows that
it is at least debatable whether BLM’s adoption of the more
expansive “road” definition comports with the Proclamation’s
purpose. BLM might have settled the debate by giving sound
reasons for why the RMP’s definition of “road” protects
Monument objects. But it did not.

    The Government argues that the rationale for the RMP’s
“road” definition can be discerned through references to BLM
Manual 9113 and road inventory guidelines and that its
adopted definition adheres to national guidance for defining
roads. This argument misses the mark. The issue is not that
the RMP’s definition of “road” is unreasonable in and of
itself; defining roads to include two-tracks may be reasonable
in many contexts. Rather, the issue is that BLM adopted a
broad definition of “road” without explaining how that
definition best protects Monument objects and advances the
goals behind the off-road travel ban. A common-sense
review yields concern that the RMP’s definition could impair
these objects. This concern is not alleviated by anything in
the record that explains or supports the conclusion that
including “two-tracks” in the RMP’s definition of “road”
advances the Proclamation’s goals of preservation and
protection. I would hold that, on this record, the RMP’s
definition of “road” violates the Proclamation, FLPMA, and
the APA because BLM has not “articulate[d] a satisfactory
explanation for its action.” Motor Vehicle Mfrs. Ass’n, Inc.,
463 U.S. at 43.